DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0082], line 5, “50” should be “5” (see fig. 18).  (2) in paragraph [0090), line 3, “300” should be “200” (see fig. 21).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, “upper joints…of the central joint” is confusing because it is not clear exactly how many upper joints there are on each side of the central joint.  For clarity, “respectively” may be inserted after “provided”.  Note similar error on lines 10-12 of claim 1 and other claims.
In claim 1, line 9, it is not clear how the upper joints are “connected to each other”, as they are provided on respective right and left sides of the central joints.
In claim 1, lines 10-12, it is not clear exactly how the “lower sliders” are related/linked to the lower panels.  The positioning of the sliders relative to the central joint contradicts with the positioning of the lower panels stated in claim 1.
In claim 2, lines 3-5, it cannot be understood exactly what structural elements are defined as “upper hinge portions and lower hinge portions” and how these hinge portions are related/linked to  the “upper joints” and the “lower joints” stated in claim 1.  According to the specification ([0060]-[0061]), the upper hinge portion includes the upper joints (41, 42), and the lower hinge portion includes the lower joints (34).  The claim fails to further link the upper/lower hinge portions to the upper/lower joints.
In claim 2, last line, “panels (30)” should be “lower panels (30)”.  Note that reference numerals are not relied upon to define the claimed invention.
In claim 3, lines 3-4, it is not clear exactly how the “right and left upper sliders” are related/linked to the upper panels.  The positioning of the upper sliders relative to the central joint contradicts with the positioning of the upper panels stated in claim 1.
In claim 4, lines 3-7, it is not clear exactly how a four-axis gear or the components of the four-axis gear are related/linked to other elements of the hinge such as the upper/lower panels or the upper/lower sliders to enable the mobile terminal foldable in both directions.
In claim 5, line 3, “each first upper joint” is confusing because “first upper joint” is inconsistent with the upper joints defined in claim 1.  Thus, “first” should be deleted.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2020/0097051 A1 (Liu) shows a hinge for flexible screen having a gear transmission mechanism pivotally connected to two sliders, each slider engaged with a guide of a mounting frame, tilting grooves formed in the slider, and an elastic driven member engageable with the grooves to set the position of the hinge device .
US 2021/0067614 A1 (Cheng) shows a hinge for flexible screen, including a four-axis gear to provide a synchronous rotation, a torsion bar connected to a slider housed in each panel and driven by a spring to make the hinge angular changes from manual to automatic.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
May 20, 2022